Citation Nr: 0529776	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  00-20 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to an initial compensable rating for 
arthritis of the hands.

4.  Entitlement to an initial compensable rating for 
urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel

INTRODUCTION

The veteran had active service from August 1975 to August 
1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied service connection for a right 
shoulder and left foot disorder, and granted service 
connection for arthritis of both hands and urethritis, 
assigning a noncompensable (i.e. 0 percent) evaluation for 
each.

In February 2003, acting pursuant to 38 C.F.R. § 19.9(a)(2), 
the Board ordered additional development, including new VA 
examinations as to the veteran's disabilities of the right 
shoulder, left foot, and hands, and his urethritis.  After 
that regulation was ruled invalid, see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board in November 2003 remanded the 
claims for such development.  The requested development has 
taken place, and the Board will therefore decide the claims.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The competent, probative evidence of record is at least 
evenly balanced as to the existence of a current right 
shoulder disability, in-service right shoulder symptoms, and 
a nexus between the two.

2.  The competent, probative evidence of record is at least 
evenly balanced as to the existence of a current left foot 
disorder, in-service left foot symptoms, and a nexus between 
the two.

3.  The preponderance of the competent, probative evidence of 
record reflects that the arthritis of the veteran's hands 
causes only noncompensable limitation of motion of his left 
thumb, this limitation of motion is not confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion, and there is no X-ray evidence of involvement 
of two or more major or minor joints since service.

4.  The preponderance of the competent, probative evidence of 
record reflects that, as a result of his voiding dysfunction, 
the veteran has never had to wear absorbent materials, has 
not had hesitancy, slow, weak, or decreased force of stream, 
and his voiding frequency was due to his benign prostatitis 
and not urethritis.


CONCLUSIONS OF LAW


1.  With resolution of reasonable doubt in the veteran's 
favor, a right shoulder disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).

2.  With resolution of reasonable doubt in the veteran's 
favor, a left foot disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).

3.  The criteria have not been met for an initial compensable 
evaluation for arthritis of the hands.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5228 
(2005); 38 C.F.R. § 4.71a, DC 5223, Note (a) (1998).

4.  The criteria have not been met for an initial compensable 
evaluation for urethritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.115a, 4.115b, Diagnostic Code 7518 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's August 1998 claims here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  As 
the Board will grant both service connection claims in this 
decision, the veteran does not require further notification 
or assistance to substantiate these claims, and the Board 
will therefore only discuss whether VA complied with the 
VCAA's notice and duty-to-assist requirements as the claims 
for higher initial ratings.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) discussed both the timing and content of the 
VCAA's notice requirements.  In VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini.  The Board is bound by the  
precedent opinions of VA's General Counsel as the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 
2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's rating decisions granting service connection 
and assigning noncompensable ratings for arthritis of the 
hands and urethritis took place in March 1999 and October 
1999, respectively, prior to enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  However, 
subsequent to enactment of the VCAA, and prior to its most 
recent, June 2005 readjudication of the veteran's claims, the 
Appeals Management Center (AMC) provided VCAA notice in its 
March 2004 letter, after the Board's November 2003 remand.  
This letter met the notice requirement.  In it, the AMC told 
the veteran it was working his claims for increased 
evaluations for arthritis of the hands, and urethritis, and, 
in an attachment entitled, "What the Evidence Must Show," 
explained that to establish entitlement to an increased 
evaluation, the veteran had to show that a service-connected 
disability had gotten worse.  The AMC also indicated the 
information or evidence needed from the veteran, including 
the names, addresses, and approximate treatment dates of 
treatment for all VA and non-VA healthcare providers who 
treated him for his hand and urethritis problems since 
discharge from service, and the respective responsibilities 
of the veteran and VA in obtaining Federal and non-Federal 
records.  The AMC also wrote: "If there is any other 
evidence or information that you think will support your 
claim, please let us know."  Thus, the AMC's March 2004 
letter complied with the all of the elements of the VCAA's 
notice requirement.  In addition, the RO's May 2002 SSOC and 
the AMC's June 2005 SSOC included the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2005).  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
The SSOCs and the AMC's March 2004 letter and associated 
correspondence constituted subsequent VA process that 
afforded the veteran a meaningful opportunity to participate 
effectively in the processing of his claim.  Thus, not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA 
essentially cured any error in the timing of VCAA notice and 
satisfied the purpose behind the notice requirement.  It is 
therefore not prejudicial for the Board to proceed to finally 
decide the claims for higher initial ratings.

Moreover, VA obtained all identified treatment records.  And, 
as directed by the Board, the AMC afforded the veteran 
additional VA examinations as to the severity of his 
arthritis of the hands and urethritis.  In addition, there is 
no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations regarding the claims for 
higher initial ratings.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate all of 
the veteran's claims.


General Principles Applicable to Service Connection Claims

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  When a disease is 
shown to be chronic in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service is not adequately supported, or may be 
legitimately questioned, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2005).  Service connection also 
is permissible for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, indicates the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).


Right Shoulder Disorder

There are multiple references in the SMRs to right shoulder 
pain and tendonitis, including an August 1997 diagnosis of 
right shoulder rotator cuff tendonitis, shortly before the 
veteran's discharge from service.  An October 2000 private 
MRI report indicates a small instrasubstance rotator cuff 
tear.  A June 2005 private treatment note diagnosed the 
veteran with right shoulder rotator cuff tendonitis.  At the 
June 2005 VA examination, the veteran was diagnosed with a 
right shoulder sprain, and the X-ray impression was mild 
right acromioclavicular degenerative change.  The examiner 
stated that, based on the veteran's history and the evidence 
in the claims file, it was as likely as not that his current 
problems, including his right shoulder disorder, were related 
to service, since there is no evidence of any underlying 
significant problem.  Thus, the competent, probative evidence 
of record is at least evenly balanced as to the existence of 
a current right shoulder disability, in-service right 
shoulder symptoms, and a nexus between the two.  With 
reasonable doubt resolved in favor of the veteran, his claim 
for service connection for a right shoulder disorder must be 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


Left Foot Disorder

There are multiple references in the SMRs to the veteran's 
left foot, including a January 1984 notation of left foot 
microvesicles and bulla and August 1988 notations of left 
heel tenderness, bruised left foot, and a bone island in the 
distal phalanx of the first toe.  The March 1997 retirement 
examination contained normal examination findings as to the 
feet, but the veteran noted foot trouble and pain in the 
contemporaneous report of medical history.  Shortly 
thereafter, in April 1997, the veteran again noted aches and 
pains of the left foot.  At the June 2005 VA examination, the 
examiner diagnosed the veteran with a left foot sprain, 
although examination findings and X-rays were normal and 
there was no functional limitation of the foot.  The examiner 
also included the veteran's left foot in the previously noted 
statement that it was as likely as not that the veteran's 
problems were related to service.  Thus, the competent, 
probative evidence of record is at least evenly balanced as 
to the existence of a current left foot disorder, in-service 
left foot symptoms, and a nexus between the two.  With 
resolution of reasonable doubt in the veteran's favor, his 
claim for service connection for a left foot disorder must be 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Alemany v. Brown, 9 Vet. App. at 519-20.


General Principles Applicable to Increased Ratings Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The veteran timely appealed the ratings initially assigned 
when service connection was granted for both his arthritis of 
the hands and urethritis.  The Board must therefore consider 
entitlement to "staged" ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).


Arthritis of the Hands

During service, the veteran was diagnosed with Dupuytren 
contracture and degenerative joint disease (DJD) of both 
hands, with April 1997 X-rays showing joint space narrowing 
of various proximal and interphalangeal joints of both hands 
without evidence of erosive disease or osteophyte formation.  
The veteran was given a noncompensable rating for his 
bilateral hand arthritis under 38 C.F.R. § 4.17a, Diagnostic 
Code (DC) 5010 (2005), for arthritis substantiated by X-ray 
findings, to be rated as degenerative arthritis.  Under DC 
5003, degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  As there is no 
evidence of ankylosis, limitation of motion of the individual 
digits is rated under DCs 5228 through 5230.  At the October 
1998 VA examination, digits of both hands had normal range of 
motion.  A September 2000 private treatment note from Johns 
Hopkins indicated that the veteran was able to fully flex and 
extend all of the digits on his right hand, and able to fully 
extend all digits on the left, but was unable to fully flex 
to touch the palm.  The physician did not indicate which 
digits could not touch the palm or the distance left between 
the digits and the palm.  The diagnosis included mild 
bilateral Dupuytren contracture.  At the June 2005 VA 
examination, all of the digits had normal range of motion.  
The right thumb touched all fingertips and the transverse 
palmar fold on the right, but the left thumb missed the 
transverse palmar fold by 1/3 of an inch on the left.  
Although the rating criteria for ankylosis and limitation of 
motion of the fingers changed effective August 26, 2002, see 
67 Fed. Reg. 48784-48787 (July 26, 2002), the only 
substantive difference between the current criteria and those 
in effect when the veteran filed his claim is that the values 
in old DC 5223, Note (a), were placed in new DCs 5228 and 
5229 in the current criteria.  Under the old DC 5223, Note 
(a) and the new DC 5228, a gap of less than one inch between 
the fingers and the thumb pad or transverse fold of the palm, 
such as the 1/3 inch gap between the left thumb and palm at 
the June 2005 VA examination, is considered noncompensable or 
not disabling.  The veteran also could not fully flex the 
digits of the left hand to touch the palm at the September 
2000 Johns Hopkins examination, but neither the digits unable 
to touch nor the distance of the gap were identified, so a 
compensable rating is not warranted based on that finding.

Under DC 5003, where limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  However, this 
limitation of motion must be objectively confirmed by 
findings such swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Here, neither the very minor 
limitation of motion of the veteran's left thumb at the June 
2005 VA examination nor the ambiguous left hand digit gap 
noted at the September 2000 private examination were 
accompanied by evidence of painful motion.  At the June 2005 
VA examination, there was no swelling, fluid, heat, erythema, 
or tenderness of the digits of either hand, and temperature, 
color, and vasculature were all normal.  No such symptoms 
were identified at the September 2000 private examination, 
which indicated 5/5 thumb abduction strength bilaterally with 
no thenar atrophy.  Moreover, the October 1998 VA examination 
found no swelling, heat, erythema or tenderness, with 
temperature color, and vasculature normal.  Thus, there is no 
swelling spasm, or other satisfactory evidence of painful 
motion to warrant a 10 percent rating under DC 5003 based on 
ambiguous limitation of left hand digits at the September 
2000 private examination and the slight limitation of the 
left thumb observed at the June 2005 VA examination.

Under DC 5003, in the absence of limitation of motion, a 10 
percent rating is warranted where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints.  However, there is no X-ray evidence of involvement 2 
or more major or minor joints since service.  Indeed, the 
October 1998 X-rays of the hands were unremarkable with no 
bony, soft tissue, or joint space abnormalities; no new X-
rays were taken at the September 2000 private examination; 
and the hand X-rays taken in connection with the June 2005 VA 
examination showed no abnormality other than an old fracture 
of the left radial styloid. 

There is therefore no basis for an initial compensable rating 
for any period of time for the veteran's arthritis of the 
hands under any potentially applicable diagnostic code.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  However, the 
clinical evidence reflects that the veteran has not 
experienced such functional impairment.  There were no such 
symptoms noted at the October 1998 VA examination, at which 
grip and grasp and fine and gross manipulation were normal.  
At the September 2000 there was mild discomfort with deep 
palpation at the carpal metacarpal joint, but no indication 
of any such symptoms of the digits or joints of the hand.  
The July 2002 and November 2003 follow up private treatment 
notes indicated pain in the proximal interphalangeal joints, 
but no worsening of the Dupuytren's contracture and no other 
symptoms in the DeLuca factors.  And, at the June 2005 VA 
examination, there was again normal grip and grasp and fine 
and gross motor manipulation, with the examiner stating that 
positive objective findings were minimal with no evidence of 
functional limitation of the hands.  Thus, there is no 
clinical evidence of additional functional impairment not 
contemplated by the governing rating criteria warranting a 
higher rating under the DeLuca factors.

In sum, the preponderance of the competent, probative 
evidence of record reflects that there is no basis for an 
initial compensable evaluation at any time during the appeal 
period for the veteran's arthritis of the hands under any 
potentially applicable diagnostic codes or based on any other 
factors.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for an initial compensable 
rating for arthritis of the hands must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005); Alemany v. Brown, 9 Vet. App. at 519-20.

Urethritis

The veteran's urethritis is rated under 38 C.F.R. § 4.115b, 
DC 7518 (2005), which provides that stricture of the urethra 
is to be rated as voiding dysfunction.  A 20 percent rating 
is warranted for voiding dysfunction under 38 C.F.R. § 4.115a 
(2005) where voiding dysfunction requires the wearing of 
absorbent materials that must be changed less than 2 times 
per day.  The voiding dysfunction criteria also provide that 
particular conditions are to be rated as urine leakage, 
frequency, or obstructed voiding.  A 10 percent rating is 
warranted for urinary frequency where there is daytime 
voiding interval between two and three hours, or awakening to 
void two times per night.  A noncompensable evaluation is 
warranted for obstructed voiding where there is obstructive 
symptomatology with or without stricture disease requiring 
dilation to 1 to 2 times per year, and a 10 percent rating is 
warranted where there is marked obstructive symptomatology 
such as hesitancy, slow or weak stream, or decreased force of 
stream with any one or combination of various listed 
features.

The evidence reflects that the veteran has not had any 
symptoms warranting a compensable evaluation under any 
potentially applicable criteria.

At the October 1998 genitourinary examination, the veteran 
stated that after voiding, he loses as little as 1-2 drops of 
urine, occasionally more with the maximum being about a 
teaspoon.  According to the veteran, the urine very rarely 
soaked through his shorts, with this occurring once in a 
while.  His past medical history was otherwise noted to be 
completely normal in this regard.  The final diagnosis, as 
corrected in an October 1998 addendum, was urethritis with 
minimal incontinence, probably considered more postvoiding 
dribbling and not enough to really affect his quality of 
life.  Physical examination showed a grade 1 enlarged 
prostate that was smooth, symmetrical, and felt benign.  At 
the June 2005 urology examination, the veteran indicated that 
he had about one and one-half hours between voiding during 
the day, got up to urinate about twice per night, and had to 
urinate two to three times in the morning before emptying 
completely.  He noted some urinary leakage but did not use 
pads.  He did not have dysuria and noted a single urinary 
tract infection fifteen years previously.  In response to the 
specific questions posed in the examination request, the 
examiner stated that there was no continued urinary leakage, 
minimal urinary incontinence, no stress incontinence, and no 
evidence of urethritis or urinary tract infection at the 
present time.  The examiner also stated that daytime 
frequency was not due to urethritis, but, rather, benign 
prostatic hypertrophy with mild rather than marked 
symptomatology.  The veteran also indicated that urinary 
pressure was less than it should be.  Physical examination 
showed a grade 1 enlarged prostate that was smooth, 
symmetrical and felt benign with no nodules.  The impression 
was of benign prostatic hypertrophy with symptoms of 
frequency, nocturia, and poor pressure.   

Thus, the veteran has never required wearing absorbent 
materials warranting a compensable evaluation under the 
voiding function criteria, he has not had hesitancy, slow, 
weak, or decreased force of stream warranting a compensable 
rating under the obstructed voiding criteria, and the June 
2005 VA examiner attributed the veteran's voiding frequency 
to his benign prostatitis and not urethritis, thus indicating 
a compensable rating is not warranted under the urinary 
frequency criteria for urethritis.  The preponderance of the 
competent, probative evidence of record therefore indicates 
that the veteran is not entitled to a compensable evaluation 
for urethritis at any time during the appeal period under any 
potentially applicable diagnostic code or criteria.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for a higher initial rating for 
urethritis must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005); Alemany v. 
Brown, 9 Vet. App. at 519-20.


ORDER

The claim for service connection for a right shoulder 
disorder is granted.

The claim for service connection for a left foot disorder is 
granted.

The claim for an initial compensable rating for arthritis of 
the hands is denied.

The claim for an initial compensable rating for urethritis is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


